i          i     i                                                                i       i      i




                                             OPINION

                             Nos. 04-09-00204-CR & 04-09-00205-CR

                                     John David MARTINEZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the County Court at Law of Val Verde County, Texas
                            Trial Court Nos. 07-570-CR & 07-571-CR
                          Honorable Sergio J. Gonzalez, Judge Presiding

Opinion by:      Steven C. Hilbig, Justice

Sitting:         Catherine Stone, Chief Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: December 16, 2009

AFFIRMED

           John David Martinez was charged with driving while intoxicated and possession of

marijuana. Martinez filed a motion to suppress, alleging the police officer did not have reasonable

suspicion for the initial stop of his vehicle. After a hearing, the trial court denied the motion to

suppress. Martinez subsequently entered a plea of guilty pursuant to a plea bargain, which the court

followed. Martinez appeals, complaining the trial court erred in denying his motion to suppress. We

affirm.
                                                                                 04-09-00204-CR & 04-09-00205-CR

                                                  BACKGROUND

       Officer Paul Hurley of the Del Rio Police Department was on routine patrol on a Sunday

night. At 10:55 p.m., Officer Hurley heard the police dispatcher report that a “passerby” had called

to state that a blue Ford truck had stopped at 17th and North Main Streets and a male put some

bicycles in the back of the truck. The report also indicated the truck left driving westbound. Officer

Hurley drove to the general area mentioned in the dispatch and observed a man in a Ford F-250 truck

that appeared to be blue. The vehicle was coming from the general area reported by the dispatcher.

The officer did not notice any other vehicle in the area. Officer Hurley followed the truck for

approximately four blocks and decided to stop the vehicle. The stop took place approximately seven

minutes after he first heard the report from the dispatcher. The location was approximately one-half

to three-fourths of a mile from where the bicycles were reportedly taken.

       As he walked to the driver’s side of the truck, Officer Hurley noticed two bicycles in the open

truck bed. He then detected a strong odor of alcohol and noticed Martinez had bloodshot, glassy

eyes. Martinez got out of the truck and Officer Hurley saw him holding on to the side of the truck

to steady his balance. Officer Hurley told Martinez that he had stopped him because his truck

matched the description of the vehicle involved in a possible theft. A few minutes after the stop,

Officer Hurley asked the dispatcher if a victim had been located. The officer thereafter requested

the dispatcher to send the caller to the scene of the stop. At some point, Officer Gee, who was

originally dispatched to investigate the taking of the bicycles,1 also arrived at the scene. The

informant drove up soon thereafter and confirmed that Officer Hurley had stopped the correct


       1
           … The record does not indicate if any charges were ever filed in connection with the taking of the bicycles.

                                                          -2-
                                                                      04-09-00204-CR & 04-09-00205-CR

vehicle. The record does not indicate the name of the informant, but Officer Hurley testified the

citizen did not have any relationship to the Del Rio Police department.

        Based on his observations, Officer Hurley asked Martinez to perform several field sobriety

tests, and he placed Martinez under arrest for DWI. As a result of the arrest for DWI, Officer Hurley

obtained evidence to charge Martinez with possession of under two ounces of marihuana.

                                       STANDARD OF REVIEW

        We review the trial court’s ruling on a motion to suppress under an abuse of discretion

standard. State v. Dixon, 206 S.W.3d 587, 590 (Tex. Crim. App. 2006). We view the record in the

light most favorable to the trial court’s ruling and will reverse only if the ruling is outside the zone

of reasonable disagreement. Id. We give almost total deference to the trial court’s determination

of historical facts, especially those based on an evaluation of the witnesses’ credibility and

demeanor. Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). We review de novo the

trial court’s application of the law of search and seizure to the facts. Wiede v. State, 214 S.W.3d 17,

25 (Tex. Crim. App. 2007). We will sustain the trial court’s ruling “if it is reasonably supported by

the record and is correct on any theory of law applicable to the case.” Dixon, 206 S.W.3d at 590.

                                         APPLICABLE LAW

        An officer must possess reasonable suspicion to initiate an investigative stop. Davis v. State,

947 S.W.2d 240, 244-45 (Tex. Crim. App. 1997). “Reasonable suspicion exists if the officer has

specific, articulable facts that, when combined with rational inferences from those facts, would lead

him to reasonably conclude that a particular person actually is, has been, or soon will be engaged in

criminal activity.” Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App. 2005). “Under this


                                                  -3-
                                                                      04-09-00204-CR & 04-09-00205-CR

standard, the articulable facts on which the officer relied need only support a reasonable belief that

activity out of the ordinary is occurring or has occurred, that the detainee is connected to the unusual

activity, and that the unusual activity is related to crime.” State v. Garcia, 25 S.W.3d 908, 912 (Tex.

App.—Houston [14th Dist.] 2000, no pet.). Reasonable suspicion is dependent upon both the

content of the information possessed by police and its degree of reliability. Alabama v. White, 496
U.S. 325, 329-31 (1990); Gansky v. State, 180 S.W.3d 240, 244-45 (Tex. App.—Fort Worth 2005,

pet. ref’d).

        An anonymous tip standing alone will rarely supply police with reasonable suspicion. See

Florida v. J.L., 529 U.S. 266, 270 (2000). However, such a tip coupled with observations by police

may ultimately present reasonable suspicion. See, e.g., Alabama, 496 U.S. at 331; Bilyeu v. State,

136 S.W.3d 691, 695-96 (Tex. App.–Texarkana 2004, no pet.). “An officer’s prior knowledge, his

experience, and his corroboration of the details of a tip may be considered in giving the anonymous

tip the weight it deserves.” Davis v. State, 989 S.W.2d 859, 864 (Tex. App.—Austin 1999, pet.

ref’d). Corroboration means, in light of the circumstances, the police officer confirms enough facts

so that he may reasonably conclude that the information provided is reliable and a detention is

justified. Alabama, 496 U.S. at 329-31; Brother v. State, 166 S.W.3d 255, 259 n.5 (Tex. Crim. App.

2005), cert. denied, 546 U.S. 1150 (2006); State v. Nelson, 228 S.W.3d 899, 903 (Tex. App.—Austin

2007, no pet.).

        A tipster is no longer considered anonymous when he presents himself to police and can be

held accountable for the information he provided. See, e.g. Garcia, 25 S.W.3d at 913; State v. Sailo,

910 S.W.2d 184, 188 (Tex. App.—Fort Worth 1995, pet. ref’d.). “Unsolicited information regarding


                                                  -4-
                                                                     04-09-00204-CR & 04-09-00205-CR

a crime in progress provided by a citizen who has no relationship with the police and who makes

herself accountable by providing contact information is inherently reliable.” Nelson, 228 S.W.3d

at 903.

                                            DISCUSSION

          Martinez argues the stop was not supported by reasonable suspicion because the information

was reported by an anonymous tipster, the bicycles in question were never reported stolen and the

stop was based solely on the color of the vehicle. First, Martinez misconstrues the nature of the

informant. Although the name of the citizen tipster does not appear in the record, the dispatcher

apparently maintained contact with the caller throughout the stop as the dispatcher was able to direct

the caller to the scene to identify the truck. Under similar circumstances, other courts have

concluded the tipster is entitled to more reliability than that of a true anonymous caller. See, e.g.,

Reesing v. State, 140 S.W.3d 732, 737 (Tex. App.—Austin 2004, pet. ref’d) (holding 911 caller’s

reliability demonstrated by identifying himself, remaining on phone while police effected stop,

followed the suspect’s vehicle, and waited at scene to give statement to police); Hawes v. State, 125
S.W.3d 535, 540 (Tex. App.—Houston [1st Dist.] 2002, no pet.) (holding tow truck driver that

relayed information to police about defendant’s erratic driving as he followed defendant’s vehicle

entitled to greater reliability than anonymous tipster because informant “plac[ed] himself in a

position where he could be held accountable for his intervention”); Sailo, 910 S.W.2d at 188

(holding anonymous citizen who stopped to tell police defendant was driving erratically was

considered more reliable than anonymous tipster where citizen followed police instructions to pull

to the side of the road even though he drove away before officers could obtain identifying


                                                  -5-
                                                                       04-09-00204-CR & 04-09-00205-CR

information). Accordingly, we view the information provided by the caller as coming from a reliable

person rather than a mere anonymous tipster.

       Martinez also argues the information provided by the tipster does not amount to reasonable

suspicion because the State failed to show that a crime had occurred. Reasonable suspicion does not

turn on the occurrence of an actual crime, only that the reported activity is “out of the ordinary,” and

is related to crime. Garcia, 25 S.W.3d at 912. Officer Hurley, an officer with eleven years

experience, testified it was “suspicious” for someone to stop his truck at 11:00 p.m. and place two

bicycles in the bed of the truck. Although no complainant had been identified at the time of the stop,

Officer Hurley considered the call to be reporting a theft. Under the totality of the circumstances,

the reported activity was sufficiently related to criminal activity.

       Finally, Martinez argues the stop was unreasonable because it was based solely on the color

of his vehicle and the officer failed to corroborate any information provided by the tipster. This

argument ignores much of the evidence. Officer Hurley testified he stopped the vehicle because it

was coming from the area where the activity had been reported; the vehicle was the same type of

truck as that reported and was an “approximate” color match; he did not see any other vehicles in

the area; and he stopped the truck in less than seven minutes from when he heard the report from the

dispatcher.

       The totality of the circumstances, including the reliability of the caller, Officer Hurley’s

eleven years of experience, and the corroboration of the information provided by the caller, provided

reasonable suspicion for the investigative stop. The trial court did not abuse its discretion in denying

the motion to suppress.


                                                  -6-
                                                                  04-09-00204-CR & 04-09-00205-CR

                                        CONCLUSION

      The trial court’s judgments are affirmed.

                                                    Steven C. Hilbig, Justice



Publish




                                              -7-